Citation Nr: 1708473	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  06-25 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for renal disease, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to January 1970 and from August 1970 to May 1977.  The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied the Veteran's claims of service connection for diabetes mellitus and renal disease.  It also comes on appeal from an August 2011 decision of the VA Pension Management Center (PMC) in St. Paul, Minnesota, that denied service connection for cause of the Veteran's death and entitlement to accrued benefits.  The PMC certified the appeal to the Board.  

In November 2009, the Veteran and the appellant testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was prepared and added to the record.  

In December 2009, the Board denied the Veteran's claims for entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, and entitlement to service connection for renal disease, associated with diabetes mellitus.  The Veteran appealed those decisions to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a joint motion for remand vacating the Board's decision and remanded the matters to the Board.  

The Veteran died in May 2011 and the Board was notified of his death that same month.  In a September 2011 decision, the Board dismissed the Veteran's appeal for lack of jurisdiction in light of his death.  The Veteran's widow applied for substitution, and in April 2012 the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits were before the Board and were remanded for issuance of a statement of the case.  The Board also referred the issue of an initial determination regarding basic eligibility for substitution to the agency of original jurisdiction, as the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a) (2016).

In February 2013, the issues of entitlement to service connection for the cause of the Veteran's death, diabetes mellitus, and renal disease were before the Board and were remanded for additional development regarding potential exposure to herbicides during the Veteran's service in Thailand.  

The Board issued a decision in August 2013 in which it denied the appeal as to the issues listed on the title page of the instant document based on the evidence reicivied at that time.  The appellant appealed that decision to the Court and in a January 2015 decision, the Court vacated the Board decision and remanded the matter to the Board for readjudiction.  When the case returned to the Board in May 2015 it was once again denied, and the appellant once again appealed the decision to the Court.  In a July 2016 decision, the Court vacated the Board's May 2015 decision and remanded the matter to the Board for readjudication.  

The case has returned to the Board for review.  The Board notes that it has provided extensive findings pertaining to the Veteran's case and that Court has found that these findings do not provide plausible reasons and bases. 
 
The Board apologies for the delays in the adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran was in the Republic of Vietnam during the Vietnam War, and was exposed to herbicides.

2.  The Veteran carried a diagnosis of diabetes mellitus.

3.  The medical evidence suggests that the Veteran's renal disease was due in part to his diabetes mellitus.

4.  The Veteran's death was due to end-stage kidney disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service-connection for renal disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service-connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312, 3.358 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant is seeking service connection for the Veteran's diabetes mellitus based on herbicide exposure, which resulted in renal failure, which ultimately caused the Veteran's death.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be presumed for certain chronic diseases, including diabetes mellitus and renal disease, if such disease manifested to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

In this case the Veteran, and now the appellant, has not argued, and the evidence does not establish, that the Veteran developed any of these conditions during his military service or within one year of separation from service.  

In fact, during the November 2009 Board hearing the undersigned specifically asked the Veteran "you're not contending that any of these disabilities existed during your military service" and the Veteran responded "that is correct." 

The Veteran also testified that he first began having problems with diabetes mellitus in 1992 and that his renal disease was associated with the diabetes as per an opinion by a physician.  Therefore the Board finds that service connection based on manifestation of this disease during service or during the presumptive period for certain chronic diseases is not established, and is not contended.  

Instead, throughout the period on appeal the Veteran, and now the appellant, has consistently asserted that the Veteran was exposed to the herbicide Agent Orange either during the Veteran's service in Thailand from January 1968 to January 1970 or by serving in the Republic of Vietnam during the Vietnam War (beginning on January 9, 1962, and ending on May 7, 1975), including stopping in Vietnam one night in January 1968 on his way to Thailand.  The appellant asserts that such herbicide exposure resulted in diabetes mellitus, that diabetes resulted in renal failure, and that such renal failure was the cause of the Veteran's death.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The exclusive list of diseases which are covered by this presumption includes type II diabetes mellitus.  38 C.F.R. § 3.309(e).  The extensive medical records in the claims file reflect the Veteran had been diagnosed with diabetes mellitus since 1992.  As such, the Board does not dispute that the Veteran had diabetes mellitus and multiple associated medical complications during his lifetime. 

Therefore the Board finds the primary issue in this case is determining whether the Veteran was exposed to herbicides during any service in Vietnam, to include his alleged stop in Vietnam during transit to Thailand, or his military service in Thailand.  

Herbicide Exposure in Vietnam

Regarding the claimed presence of the Veteran in Vietnam, the Veteran, during his November 2009 Board hearing testified under oath that he stopped in Vietnam around January 15, 1968 during his flight from Hawaii to Thailand.  The Veteran testified he was only in Vietnam for one night.  

As noted in the prior Board decision, there are some inconsistencies in the Veteran's recollections regarding this question.  The Court did not question the Board's finding on this issue, but instead took issue with the question of the flight paths of miliary aircraft entering Thailand on a regular basis.  

The Board has considered whether, in light of the Court's Order, it should remand this case once again in order to address the flight paths of miliary aircraft entering and leaving the Veteran's military base in Thailand in the 1970's, more than 40 years ago.  The Board finds it improbable that additional pertinent information will be found.  Further, another delay in the full adjudication of this case must be avoided.  

The Board acknowledges that such overnight stops in Vietnam may have occurred during transit to Thailand during the era of the Veteran's military service for some servicemen.  The Veteran has submitted information supporting that such stops in Vietnam occurred while troops were in-transit, to include flight plans and statements confirming this from an archivist from the Air Force Historical Research Agency and from high ranking officials from the United States Air Force.  The Veteran also included photos of himself in airports during service, which may, or may not, have been located in the Republic of Vietnam (this is unclear); he asserted that one photo was taken at Ton Knut International Airport in Saigon, Vietnam.  

While none of these pieces of evidence definitively proves that the Veteran was "boots on the ground" in Vietnam, they lend credence to the Veteran's lay statements that he was in Vietnam during the Vietnam War.  The Board notes that as a lay person the Veteran is competent to report what comes to him through his senses, such as an over-night stay in Vietnam during his military service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Viewing the record in its entirety and in giving the Veteran the benefit of the doubt, the Board finds that there is sufficient evidence to suggest herbicide exposure in Vietnam on a facts-found basis.  Again, another delay in the full adjudication of this case must be avoided.  

Renal Disease and Cause of Death

The Board notes that renal disease is not among the certain listed diseases that are entitled to presumptive service connection under 38 C.F.R. § 3.307 (a)(6)(iii).  Consequently, the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 apply only to the Veteran's claim for entitlement to service connection for diabetes mellitus, but not his claim for entitlement to service connection for renal disease.  The Veteran, and now appellant, has contended that the Veteran's renal disease stemmed from his diabetes mellitus.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this case, the Board has found that the Veteran is entitled to presumptive service connection for diabetes mellitus.  The Veteran was diagnosed with renal disease in 2001, and he carried this diagnosis for the remainder of his life before succumbing to the disease in May 2011.  The Board notes in November 2005 his VA treatment provider provided an opinion that the Veteran's chronic renal failure was due to a combination of diabetes and hypertension.  The Board affords this statement great weight, and finds that based on the evidence, the Veteran, now appellant, is entitled to secondary service connection for renal disease.

The appellate is also seeking service-connection for the Veteran's death.  VA regulations provide the death of a veteran shall be considered due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.

The appellate has consistently asserted that the Veteran died of end-stage kidney disease.  As entitlement to service connection is warranted for renal disease, the Board finds that this disability was due to his military service.  Therefore the Board finds the evidence is sufficient to establish the Veteran's death was due to his military service, and the appellant's claim for entitlement to service connection for the Veteran's death is granted.

As this decision is a full grant of all of the Veteran's claims, the Board finds that a discussion of the duty to notify and assist is not necessary.  Further disclusion regarding herbicide exposure at the Veteran's base in Thailand is rendered moot. 

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure is granted.

Entitlement to service connection for renal disease, to include as secondary to diabetes mellitus is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


